Case 4:19-cv-10072-JEM Document 13 Entered on FLSD Docket 01/07/2020 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     KEY WEST DIVISION

                                     CASE NO. 19-cv-10072-JEM

  MEMPHIS LUCIO,

          Plaintiff,
  vs.

  SUNSET WATERSPORTS, INC.,
  a Florida corporation for profit,

          Defendant.
                                                 /

   UNOPPOSED MOTION TO STAY THE CASE FOR A PERIOD OF SIX (6) MONTHS
     TO ALLOW THE PLAINTIFF TO COMPLETE HIS MEDICAL TREATMENT

          The Plaintiff, MEMPHIS LUCIO, unopposed by Defendant SUNSET WATERSPORTS,

  INC., (“SUNSET”) hereby files this Unopposed Motion to stay the case for a period of six (6)

  months to allow the Plaintiff to complete his medical treatment, and for good cause state as

  follows.

          1.      This matter arises from personal injuries the Plaintiff suffered while a passenger

  aboard the Defendant’s vessel. The Plaintiff alleges that on or about September 6, 2016, he was

  walking to his seat in the dining room when he fell in an open hatch and injured his back and

  neck.

          2.      Plaintiff was 15 years old at the time of the incident.

          3.      Even though Plaintiff was still actively treating, on May 10, 2019, the Plaintiff

  filed his Complaint to comply with the statute of limitations period set forth. [D.E. 1]

          4.      On July 11, 2019, this Court issued its Order Setting Civil Trial Date and Pretrial

  Schedule setting this matter for the two week jury trial period beginning August 3, 2020. [D.E.

  12]. Pursuant to the Court’s Order, the parties must exchange expert reports on January 6, 2020

  and the discovery cut-off is March 26, 2020. Id.
Case 4:19-cv-10072-JEM Document 13 Entered on FLSD Docket 01/07/2020 Page 2 of 5



         5.      The Parties have been actively engaged in discovery, propounding written

  discovery requests and coordinating the depositions of corporate representatives, crewmembers

  and witnesses who were aboard the vessel and/or located in different states and countries. The

  parties are also in the process of scheduling a vessel inspection. Counsel for Plaintiff and

  Defendant frequently work together on similar cases and will continue to work in good faith.

         6.      Nonetheless, the Plaintiff is still actively treating for his shipboard injuries. His

  treating doctor, Steve Vogler, MD, has determined that conservative treatment, including,

  physical therapy, is currently the best course of treatment because of Plaintiff’s age. Plaintiff is

  scheduled to continue physical therapy for the next three months, after which the Plaintiff will

  undergo another evaluation by his neurosurgeon.

         7.      In order to properly adjudicate this case and complete discovery, the parties

  reasonably need to know the outcome of the Plaintiff’s treatment. The parties agree that a brief

  six (6) month stay of the case will allow the plaintiff to undergo additional treatment and allow

  the parties to better understand Plaintiff’s condition and future care needs.

         8.      The Parties submit that the requested stay benefits the interests of judicial

  economy and justice. This request is not made for purposes of delay and will not prejudice either

  Party should it be granted. Rather it is made in a good faith effort to facilitate the completion of

  full discovery and to otherwise allow the Parties to attempt to resolve the matter without further

  burden on this Honorable Court.

         9.      At the completion of the six month stay the parties will file a joint notice with the

  Court advising the court of the status of the plaintiff’s medical treatment.

         10.     The parties will continue to engage in discovery during the extended period of

  time to streamline issues and potentially resolve some or all issues.

         11.     This Honorable Court has broad discretion to amend its scheduling order when

  good cause is shown. See Johnson v. Bd. Of Regents of Univ. Ga., 263 F.3d 1417 (11th Cir.
Case 4:19-cv-10072-JEM Document 13 Entered on FLSD Docket 01/07/2020 Page 3 of 5



  2011)(“[W]e accord district court broad discretion over the management of pre-trial activities,

  including discovery and scheduling.”); Fed. R. Civ. P. 6(b); see Abdullah v. City of Jacksonville,

  242 Fed. Appx. 661, 664 (11th Cir. 2007); Chrysler Int’l Corp. v., Chemaly, 280 F.3d 1358, 1360

  (11th Cir. 2002(“At the heart of this case is the authority of the district court to control the pace

  of litigation before it. At the outset, we stress the broad discretion district courts have in

  managing their cases.”); S.D. Fla. L.R. 7.1(a)(1)(J).

            12.   Pursuant to Local Rule 7.1, Defendant SUNSET does not oppose the relief sought

  herein.

            WHEREFORE, the Plaintiff MEMPHIS LUCIO, respectfully requests this Honorable

  Court enter an Order staying this matter for a period of six (6) months from the date of the order,

  and remove this matter from its August 3, 2020, Trial Calendar.

                                                          Respectfully submitted,

                                                          LIPCON, MARGULIES,
                                                          ALSINA & WINKLEMAN, P.A.
                                                          Attorneys for Plaintiff
                                                          One Biscayne Tower, Suite 1776
                                                          2 South Biscayne Boulevard
                                                          Miami, Florida 33131
                                                          Telephone No.: (305) 373-3016
                                                          Facsimile No.: (305) 373-6204

                                                   By: /s/ Andrew S. Freedman
                                                       MICHAEL A. WINKLEMAN
                                                       Florida Bar No. 36719
                                                       mwinkleman@lipcon.com
                                                       ANDREW S. FREEDMAN
                                                       Florida Bar No. 091087
                                                       afreedman@lipcon.com
Case 4:19-cv-10072-JEM Document 13 Entered on FLSD Docket 01/07/2020 Page 4 of 5




                                  CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on January 7, 2020, we electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. We also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronic Notices of Electronic Filing.



                                                  By: /s/ Andrew S. Freedman
                                                      ANDREW S. FREEDMAN
Case 4:19-cv-10072-JEM Document 13 Entered on FLSD Docket 01/07/2020 Page 5 of 5



                                   SERVICE LIST

  Michael A. Winkleman                    Jonathan W. Skipp
  Florida Bar No.: 36719                  Florida Bar No.: 710570
  mwinkleman@lipcon.com                   jskipp@admiral-law.com
  Andrew S. Freedman                      Brian T. Scarry
  Florida Bar No.: 091087                 Florida Bar No.: 914230
  afreedman@lipcon.com                    bscarry@admiral-law.com
  LIPCON, MARGULIES, ALSINA &             HORR, NOVAK & SKIPP, P.A.
  WINKLEMAN, P.A.                         Two Datran Center, Suite 1700
  One Biscayne Tower, Suite 1776          9130 South Dadeland Boulevard
  2 South Biscayne Boulevard              Miami, FL 33156
  Miami, FL 33131                         Telephone: (305) 670-2525
  Telephone: (305) 373-3016               Facsimile: (305) 670-2526
  Facsimile: (305) 373-6204               Attorneys for Defendant
  Attorneys for Plaintiff
